Citation Nr: 0515381	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  00-21 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a bilateral arm and hand disorder 
pursuant to VA hospitalization and treatment in September 
1994.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from March 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to a Remand of the Board in October 2003, additional 
VA treatment records were obtained, including some records of 
a VA hospitalization in September 1994.  Subsequently, the RO 
requested an examination by a specialist, to include an 
opinion as to whether the veteran had any residual disability 
caused by surgery performed during the September 1994 VA 
hospitalization.  A VA physician examined the veteran in 
October 2004 and opined that the veteran does have residual 
disability from the September 1994 surgery (cubital tunnel 
release) in the form of chronic left ulnar nerve dysfunction 
due to compression, most likely at the cubital tunnel.  The 
examiner further stated that, although he could not identify 
any negligence in his review of the surgical notes as a cause 
for the disorder, failure to have disclosed recurrent 
compressive neuropathy as an anticipated post-surgical 
complication would constitute malpractice.  He was unable to 
locate a copy of the signed consent form for the surgical 
procedure, however, to enable him to provide a definite 
opinion on that point.  

The Board notes that VA regulations set forth very specific 
requirements for informed consent for all patient care 
provided by VA.  38 C.F.R. § 17.32 (2004).  In light of the 
VA examiner's comment and the VA regulations, the Board 
believes that any consent forms signed by the veteran prior 
to the September 1994 surgery should be obtained and 
reviewed, with a supplemental medical opinion as to whether 
those records reflect any negligence or malpractice by VA.  

Therefore, this case is again REMANDED to the RO for the 
following additional actions:

1.  The RO should request copies of all 
signed informed consent forms prepared 
during the September 1994 hospitalization 
at the VA Medical Center in Wadsworth, 
California.  All records so obtained 
should be associated with the claims 
file.  

2.  Upon receipt of the requested 
records, the RO should send the claims 
file to the same examiner who furnished 
the October 2004 opinion, or to another 
appropriate examiner if that examiner is 
not available, for a supplemental opinion 
as to whether the informed consent 
form(s) demonstrates medical malpractice 
or other negligence by VA in conjunction 
with the surgery performed in September 
1994.  The opinion should be supported by 
appropriate rationale.  

3.  Upon completion of the requested 
development, the RO should again consider 
the veteran's claim.  If action taken 
remains adverse to him, he and his 
accredited representative should be 
furnished a supplemental statement of the 
case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



